Per Curiam.  Attorney J.F. Atkinson, Jr., moves this court to accept a brief on behalf of his client, Michael Hallman. The brief was due on November 1,1985, and was tendered seven days late. We accept the brief because we do not wish the appellant to suffer loss of this criminal appeal because of Mr. Atkinson’s negligence. The only excuse offered is that the record is large. Mr. Atkinson notes in his motion that he is a court appointed attorney in this case. We wish particularly to emphasize that the professional obligations of attorneys appointed by the court are the same as those of all others representing the accused in criminal cases. Motion granted. Purtle, J., not participating.